Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 18, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted upon his plea of guilty of the crimes of criminal possession of a controlled substance in the fifth degree and aggravated unlicensed operation of a motor vehicle in the first degree and was sentenced to a term of five years’ probation. He was subsequently found to have violated the terms of his probation by absconding from supervision. As a result, his probation was revoked and he was sentenced to a prison term of 2 to 6 years.
Defendant appeals, contending that his plea of guilty to the charge of violating the terms of his probation was involuntary because his request for the assignment of new counsel was denied, leaving him with the impression that his only recourse was to plead guilty. This contention is meritless. Our review of the record discloses that defendant’s assigned counsel repre*615sented him in a thoroughly competent manner and that such representation cannot reasonably be construed as rendering defendant’s guilty plea involuntary (see, People v Marx, 222 AD2d 763, 764).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed.